—Appeal by the defendant from an amended judgment of the County Court, Orange County (Berry, J.), rendered June 30, 2000, revoking a sentence of probation previously imposed by the same court, upon a finding that he had violated a condition thereof, after a hearing, and imposing a sentence of imprisonment upon his previous conviction of attempted criminal sale of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.Ordered that the amended judgment is affirmed.We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Santucci, J.P., Goldstein, Luciano, Schmidt and Crane, JJ., concur.